Given, J.
I. The appellees moved to strike all the evidence from the record upon the grounds that no transcript of the shorthand notes thereof was filed within six months, as required by section 2742 of the Code, and that the trial judge has not certified or authenticated any such transei’ipt. The cause was submitted on the eighth day of April, 1890, and a decree entered on the twenty-second day of April, 1890. The appellant’s additional abstract shows that the official reporter’s' shorthand notes of the testimony, duly certified by him, were filed with the clerk oh the tenth day of April, 1890; and that on the twenty-ninth day of September, 1890, the Honorable W. F. Brannan, the judge before whom the said cause was tried, signed the following certificate attached to the instrument:
“Isaac Baldwin v. D. L. Ryder, et al. Certificate of judge: I hereby certify that the foregoing transcript of the shorthand reporter’s notes, together with the exhibits and documentary evidence referred to therein, contains all the evidence introduced upon the trial of said cause; and said transcript also contains and recites all objections, rulings, and exceptions in reference to the admission or. exclusion of testimony, and is a complete report of such testimony, and all proceedings and rulings in connection therewith; said testimony being contained in one volume. Dated September 29, 1890. W. F. Brannan, one of the judges of the seventh judicial district of Iowa.”
It does not appear that the reporter’s translation of. the shorthand notes into longhand was ever filed with the clerk; indeed, it appears that no such translation was filed before or after the six months allowed by law. Following Kavaleir v. Machula, 77 Iowa, 121, we must hold that the evidence set out in the appellant’s abstract is not so authenticated as to be entitled to consideration upon a hearing de novo in this court. It will be observed that the judge’s certificate is that *253the transcript “contains all the evidence introduced upon the trial, * * * and is a complete report of such testimony, and all proceedings and rulings in connection therewith,” hut it is not certified that said transcript contains all the evidence offered. The appellees’ motion must be sustained, and, as this leaves us without the evidence offered and introduced on the trial below, the case cannot be considered de novo, and the judgment is therefore affirmed.